Citation Nr: 0016169	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The appellant had active duty service from April 1974 to May 
1974, and from May 1980 to December 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  

The veteran has raised the issue of entitlement to service 
connection for depression.  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The appellant does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 1110; 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
statements regarding inservice assault, in conjunction with 
the medical evidence which reflects current psychiatric 
pathology and which tends to link such pathology to military 
service, are sufficient to well ground the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Patton v. West, 
12 Vet. App. 272 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

 The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's 
personnel record (DA Form 20) and her discharge (DD Form 
214), does not show, that she participated in combat.  In 
addition, the sole claimed stressor is not related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki and Doran cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996); 
see also Cohen, 10 Vet. App. at 147.

In this case, a review of the veteran's written statements 
shows that she alleges that she has PTSD as the result of a 
sexual assault by three unidentified soldiers on July 4, 
1981.  

The claims file includes medical evidence indicating that the 
veteran may have PTSD related to a sexual assault during 
service (competing diagnoses include major depression, 
dysthymia, substance abuse (alcohol and cannabis), and 
various personality disorders.  However, under the 
circumstances, in order for a grant of service connection for 
PTSD to be warranted there must be credible evidence linking 
the PTSD to a verified inservice stressor.  In this case, 
despite the efforts of the RO, there has been no official 
verification of the claimed stressor.  In this regard, the 
Board notes that a recent decision by the Court, Patton v. 
West, 12 Vet. App. 272 (1999), clearly alters the landscape 
in the adjudication of claims of service connection for PTSD 
based upon personal assault.  In Patton, the Court emphasized 
that statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'", 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine set forth in  38 U.S.C.A. § 5107(b) where 
the benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  

A review of the veteran's written testimony, and in 
particular statements received in February and April of 1997, 
and her notice of disagreement, shows that she asserts the 
following: the rape occurred on July 4, 1981 in a hotel room 
in Panama City, Florida.  She was on temporary duty at Ft. 
McClellan at the time, and was invited to go to the beach for 
the July 4th holiday.  She shared a room with three otherwise 
unidentified men, apparently non-commissioned officers (two 
of whom were from her company).  They drank all day long, and 
she was apparently initially assaulted while she was passed 
out.  She became pregnant and developed venereal warts as a 
result of the assault.  She did not seek treatment, or report 
the incident, because she had been threatened not to, and was 
afraid for her safety.  No report or investigation was 
requested and apparently no action was taken.  She found out 
that she was pregnant about four weeks later.  At that point 
her boyfriend (G.H.) dropped her because he did not want to 
have anything to do with her.  She had a son in March 1982, 
and shortly thereafter she contacted two of the men who had 
assaulted her.  However, they stated that they did not want 
anything to do with her.  She verbally requested a change in 
her military occupation specialty, but was told she would 
have to re-enlist.  She went home on leave for about three 
weeks shortly after the birth of her son, because she was 
"stressed out" and afraid for her safety.  She gained 
weight as a result of the assault, and she used alcohol and 
marijuana to "self-medicate."  She liked the Army and 
wanted to remain in the military, however, "the stress and 
anxiety of keeping my secret got the best of me and I 
requested a discharge."  

The Board finds that the claimed stressor has not been 
verified.  The most compelling evidence in favor of the 
veteran's claim is contained in service medical records 
noting that the veteran's last period was on June 13, 1981, 
as well as a birth certificate and a report from Cellmark 
Diagnostics (Cellmark), dated in January 1991.  The birth 
certificate and the Cellmark document show that the veteran 
had a son in mid-March 1982 (about nine months after the 
alleged assault), that no father was listed on the birth 
certificate, and that DNA testing revealed that G.H. was not 
the father of the child.  In addition, an opinion from Paul 
J. Yoder, Ph.D., of the Oaklawn Hospital (Oaklawn), dated in 
April 1997, shows that he stated that the veteran has PTSD, 
although much of her symptomatology was said to be related to 
childhood sexual abuse which took place throughout the first 
ten years of her life.  However, Dr. Yoder stated that, 
"[The veteran] has numerous other subsequent episodes of 
sexual encounters, many of which are very abusive throughout 
her adolescent and early adult years.  Many of these 
incidents occurred while she was in the military."  Dr. 
Yoder also noted that the veteran was amnestic and may have a 
dissociative disorder.

Notwithstanding this evidence, the Board finds that the 
preponderance of the evidence weighs against the claim.  This 
case presents a complex psychiatric history, with evidence of 
preservice sexual abuse, preservice drug and alcohol abuse, 
and preservice psychiatric treatment, to include "numerous 
psychiatric hospitalizations," at least five "serious" 
suicide attempts, and psychopharmacological treatment.  
Oaklawn reports also note that the veteran "acknowledged 
having indulged in unusual sex practices."  See e.g., 
Oaklawn reports, dated in May and November of 1990 (some of 
these may have occurred after the veteran's first period of 
service, which ended in May 1974, and prior to her second 
period of service).  Dr. Yoder noted that the veteran was 
amnestic and possibly had a dissociative disorder.  However, 
the Board first notes that the claims files contain Oaklawn 
treatment records dated as far back as 1990, the first clear 
indication of a report of a sexual assault during service is 
found in a treatment report dated in April 1997.  This report 
therefore comes approximately seven years after her treatment 
at Oaklawn began, 15 years after separation from service, and 
approximately two months after she filed her claim.  

Furthermore, although the Board has searched the veteran's 
service and service medical records for the various types of 
evidence which may be evidence of an assault, such as 
evidence of behavioral changes, or treatment for physical 
conditions consistent with the claim, see e.g., M21-1, 
paragraph 11.38c, no such evidence has been found.  With 
regard to treatment for physical conditions, there is no 
mention in any of the veteran's service records, or service 
medical records, which mentions a rape or assault, and the 
service medical records do not contain any indication of 
treatment for such things as contusions or lacerations 
consistent with a sexual assault.  In this regard, although 
the veteran has claimed that she contracted venereal warts as 
a result of the rape, there is no evidence that the veteran 
had venereal warts in on or after July 1981 or that she 
currently has venereal warts.  The Board further notes that 
that to the extent that service medical records show periodic 
treatment for pelvic symptoms (variously described as right 
lower abdominal pain, vaginitis, PID (pelvic inflammatory 
disease), rule out ovarian cyst and vaginal discharge), this 
treatment began in December 1980, about seven months prior to 
the alleged sexual assault.  

With regard to behavioral changes, a review of the veteran's 
written statements shows that she has argued that the 
evidence shows that she underwent behavioral changes 
subsequent to July 4, 1981.  However, for the following 
reasons, the Board is unable to find that the claims files 
contain probative evidence which would warrant a conclusion 
that the veteran was sexually assaulted during service.  
First, the veteran has argued that she wanted to stay in the 
military, and that she left due to fear, stress and anxiety.  
However, a service medical report, dated in June 1980, 
indicates that she wanted out of the service.  Furthermore, 
service records show that the veteran received the 
Humanitarian Service Medal and the Army Service Ribbon, with 
no indication of slipping or unsatisfactory performance, or 
disciplinary action.  Of particular note, service records 
show that the veteran was discharged as a sole parent who 
could not find proper care for her infant child, and due to 
financial hardships.  A November 1982 report states that she 
had "soldiered well."  

Second, the veteran appears to argue that she gained weight 
secondary to the assault.  A March 1980 entrance examination 
report shows that she weighed 128 pounds at the time of 
entrance into service.  Service medical records, dated in 
April 1982, show that she weighed 164 pounds.  She was 
apparently diagnosed with exogenous obesity, post-partum, in 
June 1982.  However, the Board notes that she had ongoing 
treatment for chronic knee pain, for which she was profiled 
in March 1982, and which therefore limited her ability to 
exercise.  In addition, a VA examination report, dated in 
October 1985, showed that she weighed 147 pounds.  Finally, 
the claims files do not contain a competent medical opinion 
showing the any weight gain was secondary to sexual assault.  
Given the forgoing, the Board is unable to find that there is 
evidence of weight gain which is probative of her claim.  

Third, the veteran argues that she used alcohol and drugs to 
"self-medicate" subsequent to the attack.  However, the 
Board points out that a November 1990 Oaklawn report shows 
that she reported a history of drinking and marijuana use 
which began at age 20 (prior to service).  She also stated 
that she "partied a lot," that she drank to get drunk, and 
that she smoked marijuana "excessively."  She reported 
using speed and "downers" in the 1970's.  She stated that 
"drinking and drugging were a problem" during service.  
Furthermore, the claims file does not contain a competent 
opinion to the effect that any alcohol or substance abuse is 
related to a sexual assault during service.

Finally, the Board has considered the veteran's argument that 
she confronted two of her attackers, as possible fathers to 
her child, shortly after she gave birth.  She states that 
they refused to have anything to do with her (she states that 
she cannot remember the names of her attackers).  However, an 
Oaklawn report, dated in November 1990, indicates that she 
thought that G.H. was the father of her son.  There is no 
evidence that she thought anyone other than G.H. was the 
father of her son until after she received the Cellmark DNA 
report in January 1991.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran was sexually assaulted during service, and that the 
claim for PTSD must be denied.

In reaching this decision, the Board has considered the 
written testimony of the appellant.  However, the evidence 
shows that the veteran had a history of sexual abuse, 
psychiatric hospitalizations, drug and alcohol abuse, and 
treatment for pelvic symptoms prior to the alleged sexual 
assault, and the Board finds that the preponderance of the 
evidence is against the claim.  The Board has determined that 
service connection for PTSD is not warranted.  To that 
extent, the appellant's contentions are unsupported by 
persuasive evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

